Name: Council Directive 75/108/EEC of 20 January 1975 on the organization of a structures survey for 1975 as part of the programme of surveys on the structure of agricultural holdings
 Type: Directive
 Subject Matter: NA;  economic analysis;  farming systems;  agricultural structures and production;  information technology and data processing
 Date Published: 1975-02-15

 Avis juridique important|31975L0108Council Directive 75/108/EEC of 20 January 1975 on the organization of a structures survey for 1975 as part of the programme of surveys on the structure of agricultural holdings Official Journal L 042 , 15/02/1975 P. 0021 - 0031 Greek special edition: Chapter 03 Volume 11 P. 0208 COUNCIL DIRECTIVE of 20 January 1975 on the organization of a structures survey for 1975 as part of the programme of surveys on the structure of agricultural holdings (75/108/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Whereas, for the future development of the common agricultural policy, the Community needs objective and comparable information on the structure and organization of agricultural holdings throughout the Community; Whereas the findings of the basic survey conducted under Regulation No 70/66/EEC (2), as amended by Regulation No 35/67/EEC (3), as part of a programme of surveys on the structure of agricultural holdings and of the general agricultural survey recommended by the FAO and conducted under Directive No 69/400/EEC (4), provide the Community with certain information which, however, concern only the territory of the six original Member States and refer only to a specific period ; whereas the Community must therefore undertake a programme of surveys to be conducted at the same time in all the Member States, based on uniform methods and definitions; Whereas such a programme should, in particular, include a survey aimed at providing essential information for defining the structure of agricultural holdings; Whereas the envisaged measures have a Community interest for achieving the objectives defined in Article 39 (1) (a) of the Treaty, including the structural changes necessary for the efficient functioning of the common market ; whereas these measures thus constitute a common action within the meaning of Article 6 of Council Regulation (EEC) No 729/70 (5) of 21 April 1970 concerning the financing of the common agricultural policy, as last amended by Regulation (EEC) No 2788/72 (6); Whereas the scope of the survey should, so as to take account of current developments in certain methods or fields of production, include holdings with an area of at least one hectare and smaller holdings of a certain economic importance due to the fact that they market a certain proportion of their production or if their standard gross production exceeds certain physical units; Whereas in order to ensure uniform analysis of the results obtained and to satisfy information requirements in this sector, the data collected in the survey by the statistical services of the Member States must be centralized; Whereas a Member State may be particularly interested in having available results on the situation within its territory and whereas the possibility for analysis and publication at national level should therefore be provided; Whereas the farmers taking part in the survey should be assured that individual information about them will be treated as confidential; Whereas in order to facilitate implementation of the provisions specified, there should be close cooperation between the Member States and the Commission, within the Standing Committee for Agricultural Statistics set up by Decision No 72/279/EEC (7), (1)OJ No C 40, 8.4.1974, p. 72 and OJ No C 155, 9.12.1974, p. 49. (2)OJ No 112, 24.6.1966, p. 2065/66. (3)OJ No 33, 24.2.1967, p. 524/67. (4)OJ No L 288, 17.11.1969, p. 1. (5)OJ No L 94, 28.4.1970, p. 13. (6)OJ No L 295, 30.12.1972, p. 1. (7)OJ No L 179, 7.8.1972, p. 1. HAS ADOPTED THIS DIRECTIVE: CHAPTER I Organization of the programme of surveys Article 1 A survey on the structure of agricultural holdings (structures survey for 1975), hereinafter referred to as the "survey", shall be carried out as part of a programme of Community surveys necessitated by the requirements of the common agricultural policy. CHAPTER II Structures survey for 1975 Article 2 For purposes of applying the following provisions: (a) agricultural holding shall mean a single unit, both technically and economically, which has a single management and the output of which is agricultural products; (b) agricultural area utilized for farming shall mean the total area taken up by arable land, permanent pasture and meadow, land used for permanent crops and subsistence plots. Article 3 The Member States shall carry out a survey covering one crop year corresponding to the crop to be harvested in 1975. The survey shall be conducted in one or more stages between 1 March 1975 and 1 March 1976. Article 4 The survey shall cover: (a) agricultural holdings where the agricultural area utilized for farming is one hectare or more; (b) agricultural holdings where the agricultural area utilized for farming is less than one hectare, if they market a certain proportion of their production or if their standard gross production exceeds certain physical units. Article 5 Member States shall provide information on the characteristics listed in the Annex. Article 6 1. The Member States shall supply the data provided for in Article 5 for a random sample of agricultural holdings, the number of which shall be between the following limits: >PIC FILE= "T9000602"> National samples may, where appropriate, be drawn from exhaustive surveys. Member States which conduct exhaustive surveys may supply the complete results thereof. 2. The Member States shall take the necessary steps to reduce errors of observation. Article 7 1. Member States shall take such measures as may be necessary for the survey to be conducted in their territory, and shall: (a) devise questionnaires which include at least the elements given in the list of characteristics provided for in Article 5; (b) where necessary, draw up a sampling plan and submit it to the Commission; (c) check that the questionnaires have been completed in full and that the replies are plausible ; if necessary, require omissions and inaccurate data to be rectified in the questionnaires; (d) transcribe, for each holding, the data provided for in the list of characteristics in the Annex onto magnetic tape, using a standard code for all Member States; (e) check the data transcribed in this way, verifying whether they are plausible, and correcting them if necessary, and inform the Commission of the verification procedure used to eliminate errors; (f) submit the magnetic tapes provided for in (d) to the Statistical Office of the European Communities. They should be submitted not later than 12 months after completion of the field work; (g) furnish the Commission as necessary with any information it may request from them concerning the performance of their tasks under this Directive. 2. Member States may carry out an analysis of the data and publish the results of the survey relating to their territories. Article 8 1. The following shall be adopted in accordance with the procedure laid down in Article 11: (a) the definitions relating to the list of characteristics; (b) the list of agricultural products; (c) the sampling plans with reference to strata and regions; (d) the standard code and rules governing the transcription onto magnetic tape of the data provided for in the list of characteristics; (e) any other detailed rules. 2. The Commission in conjunction with Member States shall be responsible for: (a) drawing up an outline of tables for the whole Community; (b) having the data recorded on magnetic tape analysed at Community level by the Statistical Office of the European Communities; (c) communicating the results of the survey to the Member States; (d) publishing the results of the survey. CHAPTER III General provisions Article 9 1. The survey referred to in Article 1 shall constitute a common action within the meaning of Article 6 (1) of Regulation (EEC) No 729/70. 2. The European Agricultural Guidance and Guarantee Fund, Guidance Section, shall pay Member States 12 units of account for each holding for which the data referred to in Article 5 are submitted to the Commission up to the limits set out in Article 6 of this Directive. 3. The period envisaged for carrying out the common action shall be two years. 4. The estimated cost of the common action to be borne by the European Agricultural Guidance and Guarantee Fund, Guidance Section, shall be 7 920 000 units of account. 5. Requests for payment shall relate to expenses incurred by Member States during one calendar year and shall be submitted to the Commission before 1 September of the following year. 6. Aid from the Fund shall be decided in accordance with Article 7 (1) of Regulation (EEC) No 729/70. 7. The Commission may agree to payments on account. 8. Detailed rules for applying this Article shall be adopted in accordance with the procedures laid down in Article 13 of Regulation (EEC) No 729/70. Article 10 1. Member States shall take all necessary steps to ensure that individual data collected on their territories as part of the survey are used only within the limits and conditions defined by their national laws governing statistical secrecy. 2. The individual data referred to in paragraph 1 shall be communicated to the Statistical Office of the European Communities in such a form that the holdings concerned cannot be identified. Moreover, they may be divulged only to those persons responsible at the Office for the application of this Directive. 3. The Member States and the Commission shall adopt such measures as may be required to penalize infringements of the provisions of paragraph 2. Article 11 1. Where the procedure laid down in this Article is invoked, the Standing Committee for Agricultural Statistics, set up by the Council Decision of 31. July 1972, hereinafter called "the Committee", shall give an Opinion, the votes of Member States being weighted as laid down in the first subparagraph of Article 148 (2) of the Treaty. The Chairman shall not vote. 2. In such cases the Chairman shall refer the matter to the Committee, either on his own initiative or at the request of the representative of a Member State. 3. The Commission representative shall submit a draft of the measures to be taken. The Committee shall give its Opinion on these measures within a time limit to be set by the Chairman according to the urgency of the matters concerned. It shall act by a majority of 41 votes. 4. The Commission shall adopt measures which shall take immediate effect. However, if these measures are not in accordance with the Committee's Opinion, the Commission shall submit them forthwith to the Council ; in this case the Commission may defer application of the measures it has adopted for not more than one month from the date of their submission to the Council. The Council, acting by a qualified majority, may take a different decision within a period of one month. Article 12 1. The Committee shall be consulted on the operations referred to in Article 7 (a) and Article 8 (2) (c) and (d). 2. The Committee and the Standing Committee for Agricultural Structures shall be consulted on the operations referred to in Article 8 (2) (a). 3. The Committee may examine any other question relating to the application of this Directive, which may be raised by the Chairman, either on his own initiative, or at the request of the representative of a Member State. Article 13 This Directive is addressed to the Member States. Done at Brussels, 20 January 1975. For the Council The President M.A. CLINTON ANNEX LIST OF CHARACTERISTICS >PIC FILE= "T0006729"> >PIC FILE= "T0006730"> >PIC FILE= "T0006731"> >PIC FILE= "T0006732"> >PIC FILE= "T0006733"> >PIC FILE= "T0006734"> >PIC FILE= "T9000603">